USCA11 Case: 20-10938    Date Filed: 03/18/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10938
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:19-cr-00113-SCB-AAS-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

RONY EFREN QUINONES MONTANO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 18, 2021)

Before JORDAN, GRANT and MARCUS, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10938      Date Filed: 03/18/2021   Page: 2 of 2



      Jose Rafael Rodriguez, appointed counsel for Rony Quinones Montano in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no issues of arguable merit, counsel’s

motion to withdraw is GRANTED, and Montano’s conviction and sentence are

AFFIRMED.




                                         2